Case 3:19-cv-00477-REP Document 77-1 Filed 04/21/20 Page 1 of 1 PageID# 786




                             UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION



                                              )
TREVOR FITZGIBBON,                            )
                                              )
              Plaintiff,                      )
                                              ) Civil Action No. 3:19-cv-477-REP
       vs.                                    )
                                              )
                                              )
JESSELYN A. RADACK,                           )
                                              )
              Defendant.                      )


                                   [PROPOSED] ORDER

       This matter came to be heard on a motion by Defendant Jesselyn A. Radack for an order

staying all discovery in this matter. It appearing to the Court that good cause exists to grant

Defendant’s request to stay, it is hereby ORDERED that Defendant’s motion to stay discovery in

this matter until June 10, 2020, or until resolution of the COVID-19 (“Coronavirus”) issues, is

GRANTED.

       IT IS SO ORDERED.



       Entered this _________ day of April, 2020.



                                                    __________________________________
                                                    Hon. Robert E. Payne
                                                    Senior United States District Judge
